Case: 16-11798    Date Filed: 09/08/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-11798
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:14-cv-00174-JRH-BKE



SUSAN TREAT,
ASHLEY WALKER,
Individually and next Friend and Mother of
Madison Walker,

                                                        Plaintiffs - Appellees,

                                     versus

DANIEL T. LOWE,

                                                        Defendant - Appellant,

MATTHEW P. PERKINS,

                                                        Defendant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (September 8, 2016)
                 Case: 16-11798        Date Filed: 09/08/2016        Page: 2 of 4


Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Susan Treat and Ashley Walker 1 filed this suit under 42 U.S.C. § 1983

alleging that Daniel Lowe, an investigator with the Burke County Sheriff’s Office

in Florida, violated their Fourth and Fourteenth Amendment rights by unlawfully

entering and searching their residence without a search warrant or exigent

circumstances and by unlawfully seizing and detaining them at gunpoint. Lowe

had entered their home by mistake; he was supposed to execute a search warrant

two doors down.2 Lowe moved for summary judgment based on qualified

immunity. The district court denied the motion, concluding that a jury could find

that Lowe failed to engage in reasonable efforts to avoid erroneously executing the

search warrant and that his failure violated Treat and Walker’s clearly established

constitutional rights.

       Lowe appeals the district court’s denial of summary judgment on Treat and

Walker’s § 1983 claims. 3 After careful review, we find no error in the district

court’s thorough and well-reasoned order. The bulk of Lowe’s arguments on
       1
        Walker filed the complaint in her individual capacity and as next friend and mother of
her minor daughter, M.W.
       2
        Treat and Walker also sued Matthew Perkins, an investigator with the Richmond
County Sheriff’s Office, for his participation in the entry, search, and seizure. The district court
denied Perkins’s motion for summary judgment based on qualified immunity, and Perkins did
not appeal that decision.
       3
         The district court also rendered judgment in favor of Lowe on Treat and Walker’s state
law claims, finding that he was entitled to official immunity as relevant to those claims. This
disposition is not at issue on appeal.
                                                  2
              Case: 16-11798     Date Filed: 09/08/2016      Page: 3 of 4


appeal concern the district court’s analysis of our decision in Hartsfield v.

Lemacks, 50 F.3d 950 (11th Cir. 1995), as it pertains to this case. We agree with

the district court’s thoughtful examination of Hartsfield.

      Lowe cites an unpublished decision of this Court rendered after the district

court denied him qualified immunity, White v. McLain, No. 15-15270, __ F. App’x

__, 2016 WL 1566639 (11th Cir. Apr. 19, 2016), as illustrative of why the district

court’s analysis of Hartsfield was erroneous. Specifically, Lowe argues that White

makes plain that “Hartsfield did not give Lowe fair warning that participating in a

search team with a role limited to making arrests would make him responsible for

ensuring the warrant was executed at the correct location, especially when he

expressly understood this was not his job.” Appellant’s Br. at 28. We disagree.

      As a preliminary matter, Lowe’s role clearly was not limited to making

arrests: he was executing a search warrant at a designated location. Moreover,

White—which does not bind this panel—stands only for the proposition that it is

not clearly established “that an officer’s well-intentioned attempts to ascertain and

identify the property described in a warrant are not reasonable simply because they

lead to an error, or because more accurate means of ascertaining the property’s

identity were available.” 2016 WL 1566639, at *3. The White panel contrasted its

facts with those in Hartsfield, where the officer in question “‘did nothing to make

sure’” he had the correct address and was denied qualified immunity. Id. at *4


                                          3
              Case: 16-11798     Date Filed: 09/08/2016   Page: 4 of 4


(quoting Hartsfield, 50 F.3d at 955). As the district court explained here, viewing

the facts in the light most favorable to Treat and Walker, Lowe did not engage in

“well-intentioned attempts,” but rather “did nothing” to ascertain the correct

address at which to execute the search warrant. Id. at *3-4. White, therefore, is

inapposite.

      We affirm the district court’s denial of summary judgment to Lowe.

      AFFIRMED.




                                          4